FAULKNER, Justice.
Rufus Durham, Jr. was tried before a jury on a charge of second degree burglary. The jury returned a verdict of guilty. He was sentenced to one year and 364 days at hard labor for use of Coosa County, Alabama.
Durham broke into and entered a building specially constructed to keep goods, wares or merchandise owned by W. L. Dean. Merchandise for use and sale were in the building at the time of the breaking and entering by Durham. The building had a burglar alarm system which activated whenever merchandise was moved. The alarm sounded and police officers were alerted. An officer, upon arrival at the building, observed a man whom he identified at the trial as Durham, in the building. The officer ordered him to halt. Durham ran and jumped through a window. He was subsequently arrested and indicted for second degree burglary.
Durham appealed to the Court of Criminal Appeals. The case was transferred to this court on February 5, 1974.
No briefs were filed by Durham. Durham’s employed counsel filed a letter with the Clerk stating that “We have examined our transcript of the record . . . and find no error.”
We have examined and considered the entire record under Title 15, § 389, Code of Alabama, 1940, Recompiled 1958, and find no error.
Affirmed.
HEFLIN, C. J., and MERRILL, HAR-WOOD and MADDOX, JJ., concur.